MEMORANDUM *
Narinder Kaur petitions for review from the Board of Immigration Appeal’s summary affirmance of an immigration judge’s (“IJ”) denial of her application for asylum and withholding of removal. We deny the petition for review.
The IJ denied Kaur’s application because she found her to be not credible, and found the additional documentary evidence submitted by Kaur insufficient to independently establish her eligibility for asylum or withholding of removal. We review credibility findings by an IJ for substantial evidence. Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Although some of the adverse credibility findings may be of questionable significance, we conclude that substantial evidence supports the IJ’s adverse credibility determination. Of particular significance were the discrepancies concerning the time and details of her arrest. Because these discrepancies were not minor, and relate to the basis for the applicant’s alleged fear of persecution, going to “the heart of the asylum claim,” they are sufficient to sustain the IJ’s adverse credibility finding. Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.